Citation Nr: 0623732	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than March 17, 
1999, for the grant of service connection for traumatic 
arthritis of the left wrist with non-united scaphoid bone, 
residuals of fracture of the left wrist (left wrist 
disability).

2.  Entitlement to a higher initial rating for the left wrist 
disability, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from January 1947 to August 1948, and with the United States 
Marine Corps from January 1951 to January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO). 

The Board has granted the appellant's motion to advance his 
appeal on the Board's docket.


FINDINGS OF FACT

1.  The RO received the veteran's original claim for 
entitlement to service connection for a left wrist disability 
on November 8, 1954.  

2.  Rating actions in March 1955 and January 1957 denied 
service connection for a left wrist disability and the 
veteran was notified in March 1955 and January 1957, 
respectively.  The veteran did not appeal these decisions.  

3.  In July 1960, August 1965, October 1978, and January 
1979, the RO declined to reopen his claim for service 
connection for a left wrist disability.

4.  The veteran's reopened claim for service connection for a 
left wrist disability was received by the RO on March 17, 
1999.

5.  In a November 2003 rating decision, the RO effectuated a 
grant made by the Board, of service connection for traumatic 
arthritis of the left wrist with non-united scaphoid bone, 
residuals of fracture of the left wrist.  

6.  The Board's August 2003 award of service connection for a 
left wrist disability was based in part upon misplaced or 
unavailable official service department records.

7.  The veteran's left wrist disability is manifested by some 
limitation of motion that includes 0-60 degrees of 
dorsiflexion, 0-45 degrees of palmar flexion, 0-45 degrees of 
radial deviation, and 0-15 degrees of ulnar deviation; 
without evidence of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 8, 1954, 
for the grant of service connection for a left wrist 
disability, have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

2.  The criteria for a rating in excess of 10 percent for the 
left wrist disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.59, 4.73, Diagnostic 
Codes 5010 and 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in October 2005 and March 2006.  The 
content of the notices fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Although 
the notices were not sent until after the initial rating 
denying the claim, the Board finds that any defect with 
respect to the timing of the required notice was harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claims.  The RO 
has contacted all of the medical providers listed by the 
appellant.  VA examinations have been provided.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to an earlier effective date for the grant of 
service connection for a left wrist disability

The facts are briefly summarized.  The veteran's service 
medical records from his first period of service do not show 
any evidence of left wrist disability.

Upon entrance into the Marine Corps in January 1951, he 
underwent a routine general medical examination.  His bones 
and joints were deemed normal and he was judged to have been 
free from defects.  A June 19, 1951 notation showed that he 
complained of left wrist pain.  This did not require any 
treatment, and he was released to duty.  An X-ray report 
dated August 10, 1951, shows that the veteran's left wrist 
had absorptive changes and mild sclerosis of the margins.  
The radiologist noted that it had the appearance of an old 
fracture of the carpal navicular.  The clinical indication 
for the X-ray was "injury to left wrist 2 months ago 
continues to have pain...."  A subsequent X-ray study was 
taken on September 11, 1951 and interpreted as showing no 
change in the left wrist, with an old ununited fracture of 
the carpal navicular.  The clinical interpretation for the 
X-ray was "old injury to L. wrist from fall in training."  
On examination for release from active duty in January 1952 
the upper extremities were clinically normal and there was no 
indication of the left wrist injury.  

The report of the December 1954 quadrennial medical 
examination conducted in conjunction with his U. S. Marine 
Corps Reserves noted his complaints of left wrist pain.  On 
examination, dorsiflexion was limited by 10 degrees on the 
left.

An October 1955 private medical report reflects the veteran's 
history of having fallen out of a tree and injured his left 
wrist during service, along with the diagnosis of a possible 
old sprain of wrist.

The effective date of an award of disability compensation 
based on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

In cases involving new and material evidence, where the 
evidence is received after the final disallowance, the 
effective date is the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

A reopened claim is defined as "[a]ny application for a 
benefit received after final disallowance of an earlier claim 
. . . ."  38 C.F.R. § 3.160(e).

The law and regulations controlling the assignment of 
effective dates are clearly set forth.  In cases involving 
new and material evidence, where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

The law further provides that, when new and material evidence 
consists of service department records, the date should agree 
with the evaluation (since it is considered these records 
were lost or mislaid) or the date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to the rules on original claims filed within one year 
after separation from service. 38 C.F.R. § 3.400(q)(2).

The Court of Appeals for Veterans Claims has also stated that 
the date of the filing of a claim is controlling in 
effective-date determinations.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999).  It was found that the effective date 
of an award of service connection is not based upon the date 
of the earliest medical evidence demonstrating entitlement, 
but on the date that the application upon which service 
connection was ultimately awarded was filed with VA.

The Board has carefully reviewed the evidence of record and 
the laws applicable to the veteran's claim for an earlier 
effective date for the grant of service connection for a left 
wrist disability, and finds that the evidence supports the 
grant of an earlier effective date for such an award, for the 
reasons that follow.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 
3.156(c), 3.400.

As noted above, applicable law provides for the assignment of 
an earlier effective date in instances where new service 
department records are discovered in connection with a 
request to reopen a claim based upon the receipt of new and 
material evidence (so as to make available an effective date 
earlier than the date of VA's receipt of the request to 
reopen).  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2).

The veteran first sought service connection for the 
disability now at issue via an application received at the RO 
on November 8, 1954.  The RO denied the claim in March 1955 
on the basis that a disability of the left wrist had not been 
shown upon the report of the general medical examination 
which the veteran underwent in conjunction with his discharge 
in January 1952.

The veteran was notified later that month.  In November 1955 
the RO received the veteran's request to reopen his claim.  A 
rating action in January 1957 again denied service connection 
for a left wrist disability and the veteran was notified 
later that month.  The veteran did not appeal this decision.  

In July 1960, July 1965, August 1978, and January 1979, the 
veteran attempted to reopen his claim for service connection 
for a left wrist disability.  However in each instance, the 
RO notified the veteran that he had to submit new and 
material evidence to reopen his claim.  However, he did not 
provide the requested information and the RO did not reopen 
his claim.

On March 17, 1999, the RO received the veteran's reopened 
claim for service connection for a left wrist disability.  In 
an August 2003 decision, the Board granted the claim, based 
upon the receipt of new and material evidence that it noted 
was also sufficient to grant the claim, to include in large 
part, the service medical records showing in-service 
evaluation of the left wrist.  Thereafter, the RO released a 
rating decision in November 2003 that assigned an effective 
date of March 17, 1999, to the award, which is the date that 
the veteran filed his request to reopen his previously denied 
claim for benefits.  See 38 C.F.R. §§ 3.400(q)(1)(ii).

The Board observes that the service medical reports that it 
ultimately relied upon to grant service connection in 2003 
were actually received at the RO in 1959 or 1960.  In the 
July 1960 notice to the veteran, the RO erroneously 
determined that there was no evidence of inservice injury to 
the left wrist.  The Board finds that prior to the RO's 
original denial in this matter, there was adequate 
information of record to support the claim, but for the fact 
that the service medical records (showing left wrist 
treatment) were not associated with the claims file in time 
for its rating specialist to review them in conjunction with 
his/her preparation of the original rating decision.  Thus, 
the Board holds that these medical reports may be deemed as 
"lost" or "misplaced," so as to render it legally appropriate 
to revert the effective date of the veteran's award of 
service connection to the date of receipt of his original 
claim.  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2).

Therefore, based on a review of applicable law and in 
consideration of all of the pertinent evidence of record, the 
Board has determined that the operation of 38 C.F.R. § 
3.156(c) and 38 C.F.R. § 3.400(q)(2) will permit an effective 
date to coincide with the receipt of the veteran's original 
claim for service connection for a left wrist disability, 
November 8, 1954. 

The Board acknowledges that in communication from the veteran 
there is a claim of clear and unmistakable error (CUE) raised 
with respect to the original March 1955 rating decision that 
denied service connection for a left wrist disability.  The 
decision reached herein by the Board, however, to grant the 
earliest effective date available for VA's award of service 
connection for a left wrist disability, renders that pending 
CUE claim moot.  (By virtue of the Board's award, a future 
favorable decision on the CUE claim would only result in the 
same outcome: the assignment of an effective date of November 
8, 1954, especially as there is no earlier dated evidence of 
record in the claims file that could be considered as a claim 
for entitlement to service connection for a left wrist 
disability.)

The rating to be assigned for the wrist disability from 
November 8, 1954, to March 17, 1999, has not been addressed 
by the RO and is not currently before the Board.  The RO will 
have the opportunity to provide required notice before 
deciding that matter.

Entitlement to the assignment of a higher evaluation for the 
left wrist disability

As noted in the November 2003 rating decision the RO assigned 
a 10 percent rating for the left wrist disability, effective 
from March 17, 1999.  The 10 percent evaluation has been in 
effect since then.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups." 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  These factors do 
not specifically relate to muscle or nerve injuries 
independently of each other, but rather, refer to overall 
factors, which must be considered when rating the veteran's 
joint injury.  DeLuca, supra.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis is to be rated on the basis of 
limitation of motion for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  In this case, the evidence (e.g., VA 
examinations) shows that the veteran is right-handed.  

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, accordingly, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

A 10 percent evaluation is warranted for palmar flexion 
limited in line with the forearm or for dorsiflexion less 
than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  A 
20 percent evaluation requires favorable ankylosis in 20 to 
30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees. Id.

The veteran is rated at the maximum schedular level under 
Diagnostic Code 5215, 10 percent, and he is not entitled to a 
higher rating under that code.  Furthermore, no other 
diagnostic code authorizes a disability rating in excess of 
10 percent for the veteran's left wrist disability based on 
the medical evidence of record.  

The medical evidence of record does not show the presence of 
ankylosis, as would be required to justify a 20 percent 
disability evaluation under Diagnostic Code 5214.  The April 
2006 VA examination report shows 0-60 degrees of 
dorsiflexion, 0-45 degrees of palmar flexion, 0-45 degrees of 
radial deviation, and 0-15 degrees of ulnar deviation.  

Since the veteran is receiving the maximum rating allowable 
under the applicable Diagnostic Code (5215) for his left 
wrist disability, the provisions of 38 C.F.R. § 4.40 and 
§ 4.45 are not for consideration.  See Johnston, supra, at 
85.

Moreover, it was not shown that his service-connected left 
wrist disability resulted in marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  The VA examiners 
indicated that the veteran reported multiple complaints, 
including pain and weakness.  While the veteran is competent 
to report pain, he did not identify any functional limitation 
that would render impracticable the application of the 
regular schedular standards.  The VA examiner reported that 
there was no change in motion with active, passive or 
repetitive motion.

The preponderance of the evidence is against the veteran's 
claim for a higher evaluation for the service-connected left 
wrist disability.


ORDER

Entitlement to an effective date of November 8, 1954, for the 
grant of service connection for a left wrist disability, is 
granted, rendering moot the issue of CUE in the March 1955 
rating action.

A rating in excess of 10 percent for the left wrist 
disability is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


